DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on May 31, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,977,994 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Applicant’s Amendment filed May 31, 2022 in response to Examiner’s Office Action has been reviewed. Claims 1-6 are pending. Claim 1 is amended. 

Allowable Subject Matter
Claims 1-6 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually the power supply is positioned at one side of a peripheral area of the first and second pixel areas wherein the first voltage is supplied to a gate electrode of the first driving transistor, and the second voltage is supplied to a gate electrode of the second driving transistor as set forth in independent claim 1. 
	Dependent claims 2-6 being further limiting to the independent claim 1 are also allowed. 
	The closet prior art, Shin et al., US Patent Application Publication No 2010/0164928 teaches a display device according to an embodiment of the present invention includes: an insulation substrate; a pixel electrode formed on the insulation substrate and made of a transparent conductive material; an insulating layer disposed on the pixel electrode; and at least two microshutter electrodes, which are disposed on the insulating layer, made of a non-transparent conductive material for blocking light, electrically connected to each other so that the same voltage is applied to both, and opened and closed by applying different voltages. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 
	
Response to Arguments
Applicant’s arguments, see pages 5-6, filed May 31, 2022, with respect to amended claims 1-6 have been fully considered and are persuasive, and upon updated searches in different databases.  The rejection of the amended claims has been withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUY N PARDO/Primary Examiner, Art Unit 2691